Case 18-12973        Doc 37       Filed 12/31/18    Entered 12/31/18 17:40:06         Desc         Page 1
                                                   of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 12973
         Chanelle R. Survillion

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 05/02/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 08/15/2018.

         6) Number of months from filing to last payment: 3.

         7) Number of months case was pending: 8.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-12973             Doc 37   Filed 12/31/18    Entered 12/31/18 17:40:06               Desc         Page 2
                                                    of 4



 Receipts:

           Total paid by or on behalf of the debtor              $2,250.00
           Less amount refunded to debtor                        $2,148.75

 NET RECEIPTS:                                                                                        $101.25


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                   $0.00
     Court Costs                                                             $0.00
     Trustee Expenses & Compensation                                       $101.25
     Other                                                                   $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                    $101.25

 Attorney fees paid and disclosed by debtor:                     $0.00


 Scheduled Creditors:
 Creditor                                        Claim         Claim         Claim         Principal      Int.
 Name                                 Class    Scheduled      Asserted      Allowed          Paid         Paid
 AAA Checkmate LLC                 Unsecured           0.00           NA              NA           0.00       0.00
 Advance America                   Unsecured           0.00           NA              NA           0.00       0.00
 Advocate Samaritan Hos            Unsecured           0.00           NA              NA           0.00       0.00
 Allied Collections                Unsecured           0.00           NA              NA           0.00       0.00
 American Collections              Unsecured           0.00           NA              NA           0.00       0.00
 Americash Loans                   Unsecured           0.00           NA              NA           0.00       0.00
 Ameritech Last                    Unsecured           0.00           NA              NA           0.00       0.00
 AMO Recovery                      Unsecured           0.00           NA              NA           0.00       0.00
 Armor Last                        Unsecured           0.00           NA              NA           0.00       0.00
 Aurora Collections                Unsecured           0.00           NA              NA           0.00       0.00
 Bank of America                   Unsecured           0.00           NA              NA           0.00       0.00
 Brandon Lefkowitz                 Unsecured           0.00           NA              NA           0.00       0.00
 Brother Loan & Finance            Unsecured           0.00           NA              NA           0.00       0.00
 Brother Loan & Finance            Unsecured           0.00           NA              NA           0.00       0.00
 Bureau                            Unsecured           0.00           NA              NA           0.00       0.00
 Bureaus c/o PRA receivables       Unsecured           0.00           NA              NA           0.00       0.00
 Caine & Weiner Co                 Unsecured           0.00           NA              NA           0.00       0.00
 Camache & Meyer                   Unsecured           0.00           NA              NA           0.00       0.00
 Cartegy                           Unsecured           0.00           NA              NA           0.00       0.00
 CCB Credit                        Unsecured           0.00           NA              NA           0.00       0.00
 Celco                             Unsecured           0.00           NA              NA           0.00       0.00
 Charter One Bank                  Unsecured           0.00           NA              NA           0.00       0.00
 Chase Receivables                 Unsecured           0.00           NA              NA           0.00       0.00
 Chicago Finance                   Unsecured           0.00           NA              NA           0.00       0.00
 Chicagoland Advanced Pain         Unsecured           0.00           NA              NA           0.00       0.00
 Chicagolland                      Unsecured           0.00           NA              NA           0.00       0.00
 Clark County District Atty        Unsecured           0.00           NA              NA           0.00       0.00
 CMI                               Unsecured           0.00           NA              NA           0.00       0.00
 CMRE Financial                    Unsecured           0.00           NA              NA           0.00       0.00
 Comcast                           Unsecured           0.00           NA              NA           0.00       0.00
 ComEd                             Unsecured           0.00           NA              NA           0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 18-12973              Doc 37    Filed 12/31/18    Entered 12/31/18 17:40:06             Desc         Page 3
                                                      of 4



 Scheduled Creditors:
 Creditor                                          Claim         Claim         Claim       Principal      Int.
 Name                                    Class   Scheduled      Asserted      Allowed        Paid         Paid
 Commonwealth Edison Co              Unsecured      3,073.00            NA           NA            0.00       0.00
 Cook County Treasurer               Unsecured           0.00           NA           NA            0.00       0.00
 Cook County Treasurer               Secured        7,441.20     55,356.40     55,356.40           0.00       0.00
 Credit Collection Services          Unsecured         268.40           NA           NA            0.00       0.00
 Credit One Bank NA                  Unsecured         302.00           NA           NA            0.00       0.00
 Daniel F. scott                     Unsecured           0.00           NA           NA            0.00       0.00
 Dept Finance Arnald Scott Harris    Unsecured           0.00           NA           NA            0.00       0.00
 Element Mgmt                        Unsecured           0.00           NA           NA            0.00       0.00
 Enterprise Rent A Car               Unsecured         100.00           NA           NA            0.00       0.00
 Fast Cash                           Unsecured           0.00           NA           NA            0.00       0.00
 First Financial                     Unsecured           0.00           NA           NA            0.00       0.00
 Focus                               Unsecured           0.00           NA           NA            0.00       0.00
 Gamache & Meyers                    Unsecured           0.00           NA           NA            0.00       0.00
 Goggins & Lavintman                 Unsecured           0.00           NA           NA            0.00       0.00
 Good Samaritan Hospital             Unsecured           0.00           NA           NA            0.00       0.00
 Goodwin & Bryan                     Unsecured           0.00           NA           NA            0.00       0.00
 Harvard Collection Service          Unsecured           0.00           NA           NA            0.00       0.00
 Hovel & Associates                  Unsecured           0.00           NA           NA            0.00       0.00
 Ill Dept. of Revenue                Unsecured           0.00           NA           NA            0.00       0.00
 Ill Dept. of Revenue                Priority       1,885.00            NA           NA            0.00       0.00
 Illinois Title Loans                Unsecured           0.00           NA           NA            0.00       0.00
 Internal Revenue Service            Priority            0.00    18,817.18     18,817.18           0.00       0.00
 Internal Revenue Service            Secured             0.00    19,845.74     19,845.74           0.00       0.00
 Internal Revenue Service            Unsecured           0.00      5,786.80     5,786.80           0.00       0.00
 Jefferson                           Unsecured           0.00           NA           NA            0.00       0.00
 Lender                              Unsecured           0.00           NA           NA            0.00       0.00
 Lending Edge                        Unsecured           0.00           NA           NA            0.00       0.00
 Loyola University Medical           Unsecured           0.00           NA           NA            0.00       0.00
 McNeal Hos                          Unsecured           0.00           NA           NA            0.00       0.00
 Millenium                           Unsecured           0.00           NA           NA            0.00       0.00
 Millenium                           Unsecured           0.00           NA           NA            0.00       0.00
 Mtg Credit                          Unsecured           0.00           NA           NA            0.00       0.00
 Municipal Collection                Unsecured      1,041.00            NA           NA            0.00       0.00
 Municipality Westchester Il         Unsecured         200.00           NA           NA            0.00       0.00
 Nationwide Credit                   Unsecured           0.00           NA           NA            0.00       0.00
 NCO Financial                       Unsecured           0.00           NA           NA            0.00       0.00
 Nicor Gas                           Unsecured           0.00           NA           NA            0.00       0.00
 Nicor Gas                           Unsecured      2,024.18            NA           NA            0.00       0.00
 Nocor BK                            Unsecured           0.00           NA           NA            0.00       0.00
 Northstar                           Unsecured           0.00           NA           NA            0.00       0.00
 Nortshwest Capital Investments      Unsecured           0.00           NA           NA            0.00       0.00
 Physician                           Unsecured           0.00           NA           NA            0.00       0.00
 Plaines Commerce Bank               Unsecured           0.00           NA           NA            0.00       0.00
 PLS                                 Unsecured           0.00           NA           NA            0.00       0.00
 PRA Receivable                      Unsecured           0.00           NA           NA            0.00       0.00
 Prentiss Creek Apart                Unsecured           0.00           NA           NA            0.00       0.00
 Professional Foot Care Specialist   Unsecured           0.00           NA           NA            0.00       0.00
 Professional Mgmt                   Unsecured           0.00           NA           NA            0.00       0.00
 Prog Finance LLC                    Unsecured           0.00           NA           NA            0.00       0.00
 Village of Bellwood                 Unsecured         884.00           NA           NA            0.00       0.00
 Village of Hillside                 Unsecured         100.00           NA           NA            0.00       0.00
 Village of Melrose Park             Unsecured         100.00           NA           NA            0.00       0.00
 Webbank-Fingerhut                   Unsecured         271.00           NA           NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-12973        Doc 37      Filed 12/31/18     Entered 12/31/18 17:40:06             Desc     Page 4
                                                   of 4



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00               $0.00             $0.00
       Mortgage Arrearage                                     $0.00               $0.00             $0.00
       Debt Secured by Vehicle                                $0.00               $0.00             $0.00
       All Other Secured                                 $75,202.14               $0.00             $0.00
 TOTAL SECURED:                                          $75,202.14               $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00               $0.00             $0.00
        Domestic Support Ongoing                              $0.00               $0.00             $0.00
        All Other Priority                               $18,817.18               $0.00             $0.00
 TOTAL PRIORITY:                                         $18,817.18               $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                              $5,786.80               $0.00             $0.00


 Disbursements:

         Expenses of Administration                               $101.25
         Disbursements to Creditors                                 $0.00

 TOTAL DISBURSEMENTS :                                                                         $101.25


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/31/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
